DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statements
The information disclosure statements (IDS) submitted on 06/24/2021 and 01/19/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s)  is/are being considered by the examiner. 

Status of Claims
This Office action is in response to the filing of 10/08/2020.
Claims 1 - 20 are currently pending and have been examined.
This action is made non-final. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2, 7, 11, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2, 7, 11, and 17  recite the limitations "ISO 8083" and/or "ISO 20022".  Laws, regulations and standards are not allowed in the claim language under 112, because they are periodically updated with changes and therefore the standard(s) are transitory-in-nature.  Standards are constantly changing and what might be within variance today may not be within variance tomorrow.  For the purposes of this review the examiner will interpret the claims literally vis a vis ISO standards.
The MPEP § 2173:  Claims Must Particularly Point Out and Distinctly Claim the Invention,  additionally points out that a patent application's claim language must be "definite", and claim language which does not comply with the above noted standard is "idefinite." It is of utmost importance that patents issue with definite claims that clearly and precisely inform persons skilled in the art of the boundaries of protected subject matter. This claim(s) rejection requires that the applicant respond by explaining why the language is definite or by amending the claim, thus making the record clear regarding the claim boundaries prior to issuance. The examiner must clearly identify the language that causes the claim to be indefinite and thoroughly explain the reasoning for the rejection. If a newly filed application obviously fails to disclose an invention with the clarity required by 35 U.S.C. 112, revision of the application should be required. See MPEP  § 702.01.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 20 are rejected pursuant to 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.

Independent claim 1 is directed to a method, independent claim 10 is directed to a system, and independent claim 16 is directed to a non-transitory computer-readable storage medium, all of which are statutory categories of invention pursuant to 35 USC 101).  (Step 1: YES, the independent claims all fall within a statutory category).). 
Independent method claim 1 (and system claim 10, and CRM claim 16) recites:
receiving user(s) account data; compiling a pre-authorization message(s) under a consistent standard including an identifier of a first user account; transmitting the pre-authorization message(s) relative to a first user account; utilizing different standards for the massages; translate a message into a transfer instruction; the transfer instruction consistent with a second message standard different than the first message standard, the transfer instruction including the identifier of the first user account and an identifier of the second user account; and transmitting the instruction(s) consistent with the second message standard associated with the second user account.    
Several dependent claims further refine the abstract idea of claim 1 (10,16):
wherein the first message standard includes a known standard; and wherein the instruction includes an instruction to transfer funds from the first user account to the second user account. (claim 2);  compiling and transmitting a subsequent message specific to the instruction consistent with the first message standard (claim 3); transmitting the pre-authorization message (claim 4); transmitting a subsequent message specific to the instruction to the first institution. (claim 5);  transmitting an auxiliary message, for the instruction, to the first institution, including data specific to the instruction, included in the transfer instruction, but omitted from the pre-authorization message and the subsequent message. (claim 6);  the first and second messages include a known format (claim 7); the transfer instruction includes an amount and at least one of a phone number and/or an email address associated with the second user associated with the second account. (claim 8); wherein the instruction is received via on an interface (claim 9); wherein the computing device includes a Base24 computing device; and wherein the first standard includes the ISO 8583 standard (claim 11); transmit an authorization message a first institution in response to an acknowledgement of the transfer instruction (claim 12); transmit an auxiliary message to the acknowledgement of the transfer instruction (claim 13); expose a fund transfer graphically (claim 14);  wherein the instruction to transfer funds from the first account to the second account is for a push transfer of the funds (claim 15);  wherein the first message may include certain standards (claim 17);   compile and transmit to the first institution an authorization message specific to the instruction to transfer funds associated with the first user and specific to the first user account, consistent with the first message standard; and transmit an auxiliary message, for said instruction, to the first institution apart from the authorization message, the auxiliary message including data specific to the instruction and included in the transfer instruction, but omitted from the pre-authorization message and the authorization message (claim 18); wherein the executable instructions, when executed by the at least one processor to translate the pre- authorization message and/or the instruction into a transfer instruction, cause the at least one processor to map data elements from the pre-authorization message and/or the instruction to the transfer instruction (claim 19); wherein the executable instructions are made graphical in nature (claim 20).
The claim(s) thus recite the abstract idea of:
conducting a commercial transaction involving transfers between accounts.
The above claim limitations, under their broadest reasonable interpretation, cover performance of the limitation(s) as certain methods of organizing human activity which include a fundamental principal or practice and/or a commercial interaction. As such, the limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. (Step 2A - Prong 1: YES. The claims recite an abstract idea).
The above referenced claim limitations do not integrate the abstract idea into a practical application as those limitations simply apply generic computer components to the recited abstract idea. They otherwise attempt to use a computer as a tool to perform the abstract idea. The computer-implemented method, network, system, computing device, real time payment network, and API(s) additional limitations of the claims are simply being applied as tools as against the abstract idea. The said computing device and API's are at best described generically and neither improve their related processes.
The recitation of a generic computer component(s) in a claim does not necessarily preclude that claim from reciting an abstract idea. These computer / computer related elements are simply applied as tools to the abstract idea. The limitations of the above analyzed claim(s) are all recited at a high-level of generality (e.g., a generic computer performing a generic computer function). The claims' additional elements (noted above) do not integrate the articulated abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and those additional elements are also set forth at a high level of generality. 
The dependent claims as above lack any elements, whether computer related (as above, including the computer-implemented method, network, system, computing device, real time payment network, and API(s)) or not, which are sufficient to amount to significantly more than the above stated abstract idea(s), either separately or as an ordered combination.
The claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additionally claimed elements in the claims do not integrate the abstract idea into a practical application).
The claims lack additional elements which are sufficient to amount to significantly more than the abstract idea (judicial exception), either separately or as an ordered combination. This lack of providing significantly more than the judicial exception is also referred to as a claim lacking an  “inventive concept”. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements consisting here of various pieces of computer hardware amount to no more than mere instructions to perform the judicial exception by applying generic computer(s) / computer components to it. Mere instructions to perform a judicial exception by applying generic computer components to it cannot provide an inventive concept. This Application's lack of providing significantly more than the judicial exception is also referred to as its claims lacking an “inventive concept. See MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. The above noted non-computer related elements do not change the outcome of the analysis, as they all depend from said independents and they simply further limit ways which the abstract idea may be performed.  (Step 2B: NO. The claims do not provide significantly more than the judicial exception).
Claims 1 - 20  are not patent-eligible pursuant to 35 USC 101.  

Claim Rejections – 35 USC 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraph of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office Action:
(a) NOVELTY; PRIOR ART.— A person shall be entitled to a patent unless—

(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention;

Claims 1 - 20 are rejected under 35 USC 102 (a)(1) as being anticipated by Unser (US20170116605A1).
Regarding claims 1, 10, and 16:
Unser teaches:
a network including a computing device and a gateway coupled to the computing device, ("At an intermediate node in a payment card processing network, clearing records are obtained for payment card transactions with a merchant which sells eligible wares and ineligible wares. Said clearing records specify, for each of said transactions, a total transaction amount and information representative of an amount associated with said eligible wares. At least a portion of said clearing records are stored in a first database accessible to said intermediate node in said payment card processing network, by transaction. Said first database is queried on payment card account number and, for said payment card account number, at least said information representative of an amount associated with said eligible wares is collected. Said collected information representative of an amount associated with said eligible wares is made available to at least one interested party.", [ABSTRACT]);
the network coupled to a first institution and a real time payment network; ("The co-processor could provide the ability to perform complex computations in real time, such as those required by cryptographic algorithms.", [018]) and ("As used herein, a “payment card network” is a communications network that uses payment card account numbers, such as primary account numbers (PANs), to authorize, and to facilitate clearing and settlement of payment card transactions such as for credit, debit, stored value and/or prepaid card accounts. The card accounts have standardized payment card account numbers associated with them, which allow for efficient routing and clearing of transactions; for example, ISO standard account numbers", [041]) and see [ABSTRACT] as above;
compile a pre-authorization message indicative of an instruction to transfer funds from a first account to a second account, ("The merchant utilizes the PAN to initiate an authorization request, and upon receiving an authorization request response indicating approval, will complete the e-commerce transaction. In exemplary card-not-present recurring payments, an individual provides his or her PAN and related data to a merchant (e.g., via phone or postal mail). The merchant utilizes the PAN to initiate an authorization request, and upon receiving an authorization request response indicating approval, will complete the recurring transaction.", [030]);
the pre-authorization message consistent with a first message standard and including an identifier of the first account;  Examiner notes that a PAN as below may be standardized into a "ISO 8583" or other format  and also identifies the account .   .   .   ("The acquirer may convert the transaction into the ISO 8583 format or into a format that is a specific implementation of the ISO 8583 format (e.g., the MASTERCARD CIS (customer interface specification) format. The authorization request message can be an ISO 8583 message type identifier (MTI) 0100 message, for example, sent over the communications interface 2016 between the merchant 2004 and the acquirer 2006.", [045]) and ("This data store may contain, by way of example and not limitation, dates of reference such as period begin date and period end date; cardholder/account identifier(s); and an HSA/FSA Spend Summary (e.g., total amount and itemized amounts such as merchant level, transaction level, item level, and the like).", [075]) and ("The payment card network operator identifies during authorization that the cardholder and merchant are both enrolled in the HSA/FSA itemization program. For example, the cardholder can be identified by the card number at any point in the process. In one or more embodiments, Merchant ID is also captured—PAN and merchant ID are present in the ISO 8583 auth request and the payment card network can “see” these parameters in the request and recognize it (other embodiments use the member parameter system as described herein).", [082]); and ("The individual provides his or her PAN to the merchant's server. The merchant utilizes the PAN to initiate an authorization request, and upon receiving an authorization request response indicating approval, will complete the e-commerce transaction. In exemplary card-not-present recurring payments, an individual provides his or her PAN and related data to a merchant (e.g., via phone or postal mail). The merchant utilizes the PAN to initiate an authorization request, and upon receiving an authorization request response indicating approval, will complete the recurring transaction.", [030]);
transmit the pre-authorization message to the first institution; ("The merchant utilizes the PAN [Personal Account Number] to initiate an authorization request, and upon receiving an authorization request response indicating approval, will complete the e-commerce transaction. In exemplary card-not-present recurring payments, an individual provides his or her PAN and related data to a merchant (e.g., via phone or postal mail). The merchant utilizes the PAN to initiate an authorization request, and upon receiving an authorization request response indicating approval, will complete the recurring transaction.", [030]) and see  [ABSTRACT]) and ("With reference to FIG. 2, an exemplary relationship among multiple entities is depicted. A number of different users (e.g., consumers) 2002, U1, U2 . . . UN, interact with a number of different merchants 2004, P1, P2 . . . PM. Merchants 2004 interact with a number of different acquirers 2006, A1, A2 . . . AI. Acquirers 2006 interact with a number of different issuers 2010, I1, I2 . . . IJ, through, for example, a single operator 2008 of a payment network configured to facilitate transactions between multiple issuers and multiple acquirers; for example, MasterCard International Incorporated, operator of the BANKNET® network, or Visa International Service Association, operator of the VISANET® network.", [032]);
translate the pre-authorization request into a transfer instruction specific to a second standard, the transfer instruction including the identifier of the first account and an identifier of the second account, and; Examiner utilizes Broadest Reasonable Interpretation  (BRI) of claim terms to interpret  the above limitation to include in its meaning that the so called above "second" standard may be an ISO 8583 standard,  that said   .   .   ("The format that the transaction is in when the card is swiped at the merchant 2004 may differ from the format that the transaction is in when actually received by the payment card network operator. The acquirer may convert the transaction into the ISO 8583 format or into a format that is a specific implementation of the ISO 8583 format (e.g., the MASTERCARD CIS (customer interface specification) format. The authorization request message can be an ISO 8583 message type identifier (MTI) 0100 message, for example, sent over the communications interface 2016 between the merchant 2004 and the acquirer 2006.", [045]);
transmit the transfer instruction to the real time payment network, thereby permitting delivery of the transfer instruction consistent with the second standard to a second institution identified in the transfer instruction and associated with the real time payment network.  ("Once the 0100 message is received at the PNIP 2012 of the acquirer 2006, a series of edits can be performed on the transaction with respect to format, content, and/or context. Furthermore, screening can be carried out to determine whether the message relates to something beyond an ordinary authorization request, referred to as an enhanced service.", [046]) and ("The acquirer 2006, in the specific example of FIGS. 3 and 4, has at its premises a payment network interface processor (PNIP 2012). The MasterCard Interface Processor or MIP is a non-limiting example of a PNIP. In a non-limiting example, the PNIP is implemented on a rack-mounted server. PNIPs are typically located at the edges of the payment card network. In at least some instances, the payment card network of FIG. 2 is a distributed network wherein each acquirer and issuer has at least one PNIP on their premises.", [044]).
Regarding claim 2:
Unser discloses all the limitations of claim 1:
Unser further teaches:
wherein the first message standard includes an ISO 8583 standard; and wherein the instruction includes an instruction to transfer funds from the first user account to the second user account.  ("The clearing records can be obtained, for example, by clearing and settlement system 2074 over network 2008 via global file transfer 2059.", [0109]) and ("The acquirer may convert the transaction into the ISO 8583 format or into a format that is a specific implementation of the ISO 8583 format (e.g., the MASTERCARD CIS (customer interface specification) format. The authorization request message can be an ISO 8583 message type identifier (MTI) 0100 message, for example, sent over the communications interface 2016 between the merchant 2004 and the acquirer 2006.", [045]) and ("For example, during authorization, responsive to receiving an authorization request, the payment network operator checks the database to determine that the customer is enrolled, and transfers an indicator back to the merchant. The merchant then sends the information during the clearing process. In one or more embodiments, the auth request is not modified but the auth request response is modified with an indicator that the customer is enrolled and has consented to sharing data; the data is then shared in the clearing operation.", [0106]).
Regarding claim 3:
Unser discloses all the limitations of claim 2:
Unser further teaches:
compiling and transmitting a subsequent message specific to the instruction to the first institution, the subsequent message consistent with the first message standard. ("For example, during authorization, responsive to receiving an authorization request, the payment network operator checks the database to determine that the customer is enrolled, and transfers an indicator back to the merchant. The merchant then sends the information during the clearing process. In one or more embodiments, the auth request is not modified but the auth request response is modified with an indicator that the customer is enrolled and has consented to sharing data; the data is then shared in the clearing operation.", [035]).  
Regarding claim 4:
Unser discloses all the limitations of claim 1:
Unser further teaches:
transmitting the pre- authorization message to the first institution includes transmitting the pre-authorization message, via a Base24 computing device, to the first institution. Examiner utilizes Broadest Reasonable Interpretation  (BRI) of claim terms to interpret  the above limitation to include in its meaning that the so called "Base24 computing device" is equivalent to any computer device capable of successful transaction transfers as set forth herein on a payment network  ("Furthermore, an appropriately configured mobile device (e.g., “smart” cellular telephone handset, tablet, personal digital assistant (PDA), and the like) can be used to carry out contactless payments in some instances; for example, via near field communications (NFC), wherein the appropriately configured mobile device acts like a contactless card 112 (or, with an electronic wallet present, like multiple such cards).", [017]).
Regarding claim 5:
Unser discloses all the limitations of claim 4:
Unser further teaches:
compiling and transmitting a subsequent message specific to the instruction to the first institution via the Base24 computing device, the subsequent message consistent with the first message standard.  ("In some instances, messages are next routed to a central site 2009 for performance of enhanced services. On the other hand, if no special services are required, the message may be routed directly to the issuer PNIP 2024 as seen at 2026. [050])
Regarding claim 6:
Unser discloses all the limitations of claim 5:
Unser further teaches:
transmitting an auxiliary message, for the instruction, to the first institution, apart from the Base24 computing device; and wherein the auxiliary message includes data specific to the instruction, included in the transfer instruction, but omitted from the pre-authorization message and the subsequent message.  ("Aspects of the disclosure contemplate the method(s) described herein performed by one or more entities herein, as well as facilitating of one or more method steps by the same or different entities. As used herein, “facilitating” an action includes performing the action, making the action easier, helping to carry the action out, or causing the action to be performed. Thus, by way of example and not limitation, instructions executing on one processor might facilitate an action carried out by instructions executing on a remote processor, by sending appropriate data or commands to cause or aid the action to be performed. For the avoidance of doubt, where an actor facilitates an action by other than performing the action, the action is nevertheless performed by some entity or combination of entities.", [005]).
Regarding claim 7:
Unser discloses all the limitations of claim 1:
Unser further teaches:
wherein the first message standard includes an ISO 8583 standard; wherein the second message standard includes an ISO 20022 standard; and wherein translating the pre-authorization message and/or the instruction into the transfer instruction includes mapping data elements from the pre-authorization message and/or the instruction to the transfer instruction. ("In some instances, messaging and the like may be in accordance with the International Organization for Standardization (ISO) Specification 8583 Financial transaction card originated messages—Interchange message specifications and/or the ISO 20022 or UNIFI Standard for Financial Services Messaging, also incorporated herein by reference in its entirety for all purposes. In one or more embodiments, some messages may be in accordance with NACHA Automated Clearing House (ACH) rules and regulations.", [0136]).
Regarding claim 8:
Unser discloses all the limitations of claim 1:
Unser further teaches:
wherein the transfer instruction includes an amount and at least one of a phone number and/or an email address associated with the second user associated with the second account.  ("He or she wants his or her accountant to receive an email that details his or her FSA-eligible expenditures on a monthly basis.", [083]) and ("Still referring to FIG. 2, and with reference also now to FIGS. 3 and 4, by way of review and provision of additional detail, a consumer 2002 effectively presents his or her card 150 or other payment device (e.g., presents suitably configured “smart” phone or uses an e-wallet) to the terminal 126 of a merchant 2004.", [043]).
Regarding claim 9:
Unser discloses all the limitations of claim 8:
Unser further teaches:
wherein the instruction is received via an application programming interface (API) exposed by the network.  ("The payment card network operator, who provides the HSA/FSA itemization program, also works with the issuer to create an API that the issuer can use to add website features that enable the issuer's cardholders to retrieve HSA/FSA summary reports. In one or more embodiments, the acquirer also works with the merchant, network, and/or issuer; for example, to set up communications with the merchant based on member parameter system extracts, as described elsewhere herein.", [078]).
Regarding claim 11:
Unser discloses all the limitations of claim 10:
Unser further teaches:
wherein the computing device includes a Base24 computing device; and wherein the first standard includes the ISO 8583 standard. ("In some instances, messaging and the like may be in accordance with the International Organization for Standardization (ISO) Specification 8583 Financial transaction card originated messages—Interchange message specifications and/or the ISO 20022 or UNIFI Standard for Financial Services Messaging, also incorporated herein by reference in its entirety for all purposes. In one or more embodiments, some messages may be in accordance with NACHA Automated Clearing House (ACH) rules and regulations.", [0136]).
Regarding claim 12:
Unser discloses all the limitations of claim 10:
Unser further teaches:
wherein the computing device is further configured to transmit an authorization message to the first institution in response to an acknowledgement of the transfer instruction from the real time payment network. ("The individual provides his or her PAN to the merchant's server. The merchant utilizes the PAN to initiate an authorization request, and upon receiving an authorization request response indicating approval, will complete the e-commerce transaction. In exemplary card-not-present recurring payments, an individual provides his or her PAN and related data to a merchant (e.g., via phone or postal mail). The merchant utilizes the PAN to initiate an authorization request, and upon receiving an authorization request response indicating approval, will complete the recurring transaction.", [030]). 
Regarding claim 13:
Unser discloses all the limitations of claim 12:
Unser further teaches:
wherein the network is configured to transmit an auxiliary message, apart from the computing device, to the first institution in response to the acknowledgement of the transfer instruction from the real time payment network and apart from the authorization message.  ("For example, during authorization, responsive to receiving an authorization request, the payment network operator checks the database to determine that the customer is enrolled, and transfers an indicator back to the merchant. The merchant then sends the information during the clearing process. In one or more embodiments, the auth request is not modified but the auth request response is modified with an indicator that the customer is enrolled and has consented to sharing data; the data is then shared in the clearing operation.", [0106]).
Regarding claim 14:
Unser discloses all the limitations of claim 10:
Unser further teaches:
wherein the network is configured to expose a fund transfer API, and wherein the network is configured to receive the instruction to transfer funds from the first account to the second account via the fund transfer API.  Examiner utilizes Broadest Reasonable Interpretation  (BRI) of claim terms to interpret  the above limitation to include in its meaning that the so called "fund transfer API" includes included any API associated with the transfer ("The clearing records can be obtained, for example, by clearing and settlement system 2074 over network 2008 via global file transfer 2059.", [0109]) and ("Furthermore, it should be noted that any of the methods described herein can include an additional step of providing a system comprising distinct software modules embodied on one or more tangible computer readable storage media. All the modules (or any subset thereof) can be on the same medium, or each can be on a different medium, for example. The modules can include any or all of the components shown in the figures. Referring again to FIGS. 4 and 10, in one or more embodiments, the modules include clearing and settlement system module 2074, one or more database modules 919, a delivery system module to implement delivery system 907, a GUI module to implement UI 921 when UI 921 is implemented as a GUI; a module or modules with code to implement one or more APIs (e.g., 915, 917, or UI 921 when the same is implemented as an API).", [0134]).
Regarding claim 15:
Unser discloses all the limitations of claim 14:
Unser further teaches:
wherein the instruction to transfer funds from the first account to the second account is for a push transfer of the funds.  ("One or more embodiments push data out after payment has been made, using a different delivery mechanism, different actions, and at a later time than in the prior art.", [092]).

Regarding claim 17:
Unser discloses all the limitations of claim 16:
Unser further teaches:
wherein the first message standard includes an ISO 8583 standard; and wherein the second message standard includes an ISO 20022 standard.  from the pre-authorization message and/or the instruction to the transfer instruction. ("In some instances, messaging and the like may be in accordance with the International Organization for Standardization (ISO) Specification 8583 Financial transaction card originated messages—Interchange message specifications and/or the ISO 20022 or UNIFI Standard for Financial Services Messaging, also incorporated herein by reference in its entirety for all purposes. In one or more embodiments, some messages may be in accordance with NACHA Automated Clearing House (ACH) rules and regulations.", [0136]).
Regarding claim 18:
Unser discloses all the limitations of claim 16:
Unser further teaches:
wherein the executable instructions, when executed by the at least one processor, further cause the at least one processor to, in response to an acknowledgement of the transfer instruction from the real time payment network: compile and transmit to the first institution an authorization message specific to the instruction to transfer funds associated with the first user and specific to the first user account, consistent with the first message standard; and transmit an auxiliary message, for said instruction, to the first institution apart from the authorization message, the auxiliary message including data specific to the instruction and included in the transfer instruction, but omitted from the pre-authorization message and the authorization message.  ("For example, during authorization, responsive to receiving an authorization request, the payment network operator checks the database to determine that the customer is enrolled, and transfers an indicator back to the merchant. The merchant then sends the information during the clearing process. In one or more embodiments, the auth request is not modified but the auth request response is modified with an indicator that the customer is enrolled and has consented to sharing data; the data is then shared in the clearing operation.", [0106]).
Regarding claim 19:
Unser discloses all the limitations of claim 16:
Unser further teaches:
wherein the executable instructions, when executed by the at least one processor to translate the pre- authorization message and/or the instruction into a transfer instruction, cause the at least one processor to map data elements from the pre-authorization message and/or the instruction to the transfer instruction.  ("For example, in some instances, organizations have purchasing or procurement card accounts to which a payment card account number is assigned, used for making purchases for the organization, but there is no corresponding physical card. In other instances, “virtual” account numbers are employed; this is also known as PAN mapping. The PAN mapping process involves taking the original Primary Account Number (PAN)(which may or may not be associated with a physical card) and issuing a pseudo-PAN (or virtual card number) in its place. Commercially available PAN-mapping solutions include those available from Orbiscom Ltd., Block 1, Blackrock Business Park, Carysfort Avenue, Blackrock, Co. Dublin, Ireland (now part of MasterCard International Incorporated of Purchase, N.Y., USA); by way of example and not limitation, techniques of U.S. Pat. No. 6,636,833 (expressly incorporated herein by reference in its entirety for all purposes) and U.S. Pat. No. 7,136,835 (expressly incorporated herein by reference in its entirety for all purposes) of Flitcroft et al.", [041]).
Regarding claim 20:
Unser discloses all the limitations of claim 16:
Unser further teaches:
wherein the executable instructions, when executed by the at least one processor to receive the instruction to transfer funds associated with the first user and specific to the first user account, to receive said instruction via an application programming interface (API).  ("The user interface can be an API to another computer system that acts like a portal, or can be a GUI implemented by serving out hypertext markup language (HTML) from a server to a client's browser, for example.", [093]) and ("Delivery system 907 delivers the pertinent information in database 919 to appropriate parties, via, for example, an enterprise e-mail program 909, a component 911 that prepares statements, an interface 913 to accounting software, a website 915 (e.g., providing the GUI discussed just above or a different GUI), or an API 917 that allows issuer 2010 to provide the account number and then returns the corresponding eligible amount data to the issuer 2010, for communication to the cardholder 2002 via the issuer's web site or the like.", [094]).


Conclusion



The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form 892.
Kelly (US20180122002A1) - A method for modification of loan terms based on transaction account activity includes: storing an account profile, the profile including loan terms associated with a loan, a primary account number, and transaction values related to payment transactions funded by a related transaction account; receiving a transaction message for a payment transaction including the primary account number and additional transaction data; verifying exceeding of a usage threshold based on a combination of the transaction values stored in the account profile and the additional transaction data; and modifying the loan terms based on a result of the verification.
Sagitha (US20160321634A1) - A method for processing a transaction with installment checks include: receiving a first transaction message from an acquiring institution, the first transaction message including a primary account number, an installment indicator, and transaction data; determining eligibility for payment via installment based on a comparison of the transaction data to eligibility rules associated with the primary account number; transmitting the first transaction message to a financial institution associated with the primary account number; receiving a second transaction message from the financial institution, the second transaction message including a response code indicative of approval and an eligibility indicator indicating eligibility for payment via installment; and transmitting the second transaction message to the acquiring institution for display to a consumer involved in the related payment transaction on a point of sale system.
Mital (US20190188710A1) - A method for transaction initiation with a bypass of merchant systems includes: storing a consumer public key and a blockchain comprised of a plurality of blocks, each block being comprised of a block header and data values, each block header including a block timestamp, and each data value including a unique transaction identifier; receiving a data message originating from a merchant system including a specific transaction identifier, a transaction timestamp, and transaction data; identifying a specific data value in a specific block that includes the specific transaction identifier; verifying that the block timestamp in the specific block is within a predetermined period of time of the transaction timestamp; identifying payment credentials associated with a user transaction account corresponding to the specific data value; and initiating a payment transaction between the merchant system and the transaction account using the identified payment credentials and transaction data.
Garg (US20210012341A1) - A method for establishing account controls for a transaction account through specially configured personal identification numbers includes: storing, in an account profile, an account identifier, standard personal identification number (PIN), and blocking PIN; receiving a first authorization request for a first payment transaction including the account identifier, a merchant identifier, and the blocking PIN; inserting the merchant identifier into the account profile; receiving a second authorization request for a second payment transaction including the account identifier and the merchant identifier; and transmitting an authorization response in response to the second authorization request including a respons
Dayal  (US20190228414A1) - A method for processing shared payments for a transaction includes: receiving an authorization request for a payment transaction formatted according to one or more standards and including a first data element configured to store a transaction amount and a second data element configured to store a first set of payment credentials; identifying one or more sets of additional payment credentials; generating a new authorization request for each of the additional payment credentials including a first data element configured to store a separate amount and a second data element configured to store the respective additional payment credentials; transmitting the received authorization request and each generated new authorization request for processing; receiving an authorization response for the received authorization request and each generated new authorization request, each response including a response code indicating approval or denial; and transmitting the authorization response received for the received authorization request.
Wodaru (US20180068284A1) - A method for automatic generation and usage of a controlled payment number includes: storing at least an account identifier; receiving web page data originating from a first computing system, the data including a form having a plurality of input fields including a primary account number field and additional web page code; receiving an instruction for generation of a controlled payment number; extracting a transaction amount from the additional web page code; transmitting the account identifier and extracted transaction amount to a second computing system; receiving payment data from the second computing system including a controlled payment number, the number being subject to transaction controls including a spending limit based on the extracted transaction amount; and inputting the controlled payment number into the primary account number field.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW COBB whose telephone number is (571) 272-3850.  The examiner can normally be reached, M - F, 9 - 5, CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Michael Anderson can be reached at (571) 270-0508. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have  any questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

	/MATTHEW COBB/            Examiner, Art Unit 3698
/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698